Citation Nr: 1009227	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J. P.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.  
The Veteran submitted a Notice of Disagreement in December 
2007 and timely perfected his appeal in June 2008.

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2009) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

The Veteran presently seeks an increase disability rating for 
his service-connected back disorder.  During his July 2009 
Board hearing, the Veteran provided sworn, competent and 
credible, testimony that his back disorder had increased in 
severity since his February 2007 VA examination, and that 
this examination does not reflect the current level of his 
disability.  See Board Hearing Transcript., p. 4, July 8, 
2009; see also Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  


Further, the Board acknowledges the Veteran's sworn 
testimony, indicating he was "disabled."  See Board Hearing 
Transcript, p. 4., July 8, 2009.  Based on this testimony and 
the medical evidence of record, the Board finds the Veteran's 
current increased rating claim to include a theory of 
entitlement based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the VA 
examiner must comment on whether the Veteran's service-
connected disabilities impact his ability secure or follow 
substantially gainful employment.

The Veteran testified that he received treatment from a 
private chiropractor, L. M. G., D.C., in 2008; however, only 
a December 2007 statement and examination is of record.  See 
Board Hearing Transcript., pp. 9-10, July 8, 2009.  The 
Veteran also indicated he received regular VA treatment 
related to his back disorder and had been recently 
hospitalized at a VA facility related to this disorder.  See 
Board Hearing Transcript, 4-5, July 8, 2009.  These records 
must be associated with the Veteran's claims file.

As noted above, the most recent VA spine examination report 
is dated in February 2007.  VA has been sufficiently notified 
of additional treatment records, related to the treatment of 
the Veteran's back disorder, that are not of record; 
moreover, the claims folder does not reflect sufficient 
attempts to obtain these records.  Therefore, VA should 
undertake additional efforts to assist the Veteran attempt to 
obtain these records and provide him with a new VA spine 
examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA 
treatment records, related to the 
treatment of the Veteran's back 
disorder, dated after the December 12, 
2005 (the date of the Board's denial of 
the Veteran's restoration claim), and 
associate these records with the claims 
file.  Any negative response must be in 
writing and associated with the 
Veteran's claims file.  

2.  With respect to the Veteran's private 
chiropractic treatment records, the RO 
should contact the Veteran, to determine 
the approximate dates he received 
treatment from private chiropractor L.M. 
G., D.C.  Thereafter the RO should obtain 
the proper release and attempt to obtain 
these private medical records.  Any 
response should be associated with the 
Veteran's claims file.

3.  After the above development has been 
completed and the relevant records and/or 
negative responses associated with the 
claims file, the Veteran should be 
afforded a new VA spine examination with 
an appropriate expert.  The claims file 
and a copy of this REMAND should be made 
available to and reviewed by the examiner, 
and such review noted in the examination 
report.  

The examiner is requested to indicate 
whether there is severe painful motion or 
weakness on motion, as well as to 
specifically record the range of motion of 
the Veteran's lower back (in degrees), and 
to indicate at what point motion becomes 
painful, including with repetitive use or 
on flare-ups.  Any signs of ankylosis or 
any other compatible disorder should be 
noted.  

Additionally, the examiner should indicate 
whether the Veteran's low back strain 
results in any neurological symptoms or 
impairment.  The examiner should further 
comment on the degree to which the 
Veteran's low back strain and other 
service-connected disorders affect his 
ability to secure or follow substantially 
gainful employment.  All tests and studies 
deemed necessary by the examiner should be 
conducted and associated with the claims 
file.  All findings and conclusions should 
be set forth in a legible report.
4.  The RO should then review the 
Veteran's claims file to ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


